Citation Nr: 1532623	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  07-22 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 for residuals of right knee injury with tear of the medial meniscus and cartilage loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1982 to November 1985, from January 1991 to March 26, 1991 and from January 2004 to January 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision rendered by the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana, which, in pertinent part, granted service connection for residuals of right knee injury and assigned a 10 percent disability rating, effective January 29, 2006.

The Veteran testified before a VA Decision Officer (DRO) at an April 2008 hearing conducted at the RO.  A transcript of the hearing is of record.

This matter was before the Board in March 2011 and September 2013, on which occasions it was remanded for additional development.  Most recently, this matter was before the Board in September 2014, where it was again remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's September 2014 remand directives, outstanding treatment records from federal sources regarding treatment for the Veteran's right knee disability were to be obtained.  Additionally, all requests and responses were to be associated with the claims file.  Thereafter, the claim was to be readjudicated.

A review of the claims file does not indicate that any efforts were made to obtain outstanding treatment records for the Veteran's right knee disability.  Moreover, the claim was not reajudicated as requested.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, an additional remand is necessary to comply with the prior remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records from federal sources regarding treatment for the Veteran's right knee disability.  Specifically, records from VA facilities and treatment from TRICare and TRICare sources must be obtained.  This should include associating with the VBMS file copies of all VistA Imaging scanned documents (including a document reference in VBMS records as addressing care received on March 25, 2010), so that these documents can be viewed within VBMS.

Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  If the benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




